Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 1 of 15 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION


VANESSA YORK, MARSHAL
EMMERLING, and MATTHEW
MOSS, Each Individually and
on Behalf of All Others Similarly           Case No. ___________________
                                                     3:19-CV-92-DJH
Situated,
                                            Electronically filed
      Plaintiffs

v.

VELOX EXPRESS, INC.

      Defendant


               ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COME NOW Plaintiffs Vanessa York, Marshal Emmerling, and Matthew

Moss (collectively “Plaintiffs”), each individually and on behalf of all others

similarly situated, by and through their attorney Steve Rauls and Josh Sanford of

the Sanford Law Firm, PLLC, and for their Original Complaint—Collective Action

against Velox Express, Inc. (“Defendant”), do hereby state and allege as follows:

                         I. JURISDICTION AND VENUE

      1.     Plaintiffs, individually and on behalf of all others similarly situated,

bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq. (“AMWA”), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys’ fees



                                      Page 1 of 15
                       Vanessa York, et al. v. Velox Express, Inc.
                       U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                         Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 2 of 15 PageID #: 2




as a result of Defendant’s failure to pay Plaintiffs and all others similarly situated

minimum and overtime wages as required by the FLSA and AMWA.

       2.     The United States District Court for the Western District of

Kentucky has subject matter jurisdiction over this suit under the provisions of 28

U.S.C. § 1331 because this suit raises federal questions under the FLSA.

       3.     Plaintiffs’ claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint; therefore, this Court has supplemental jurisdiction over Plaintiffs’

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       4.     Defendant conducts business within and without the State of

Arkansas, providing courier/delivery services within the State of Arkansas, as

well as outside of the State of Arkansas.

       5.     Defendant maintains an office in Bryant, Arkansas.

       6.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Kentucky has personal jurisdiction over

Defendant, and Defendant therefore “resides” in Kentucky.

       7.     Plaintiffs were employed by Defendant as courier/delivery drivers,

performing services for Defendant in Arkansas.

                                    II. THE PARTIES

       8.     Plaintiff Vanessa York is a citizen of the United States and a

resident and domiciliary of the State of Arkansas. At all times relevant to the

allegations in this Complaint, York was an employee of Defendant, performing




                                        Page 2 of 15
                         Vanessa York, et al. v. Velox Express, Inc.
                         U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                           Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 3 of 15 PageID #: 3




job-related services in Bryant, Arkansas, as well as throughout the State of

Arkansas.

      9.     Plaintiff Marshal Emmerling is a citizen of the United States and a

resident and domiciliary of the State of Arkansas. At all times relevant to the

allegations in this Complaint, Emmerling was an employee of Defendant,

performing job-related services in Bryant, Arkansas, as well as throughout the

State of Arkansas.

      10.    Plaintiff Matthew Moss is a citizen of the United States and a

resident and domiciliary of the State of Arkansas. At all times relevant to the

allegations in this Complaint, Moss was an employee of Defendant, performing

job-related services in Bryant, Arkansas, as well as throughout the State of

Arkansas.

      11.    At all times material herein, Plaintiffs and those similarly situated

have been entitled to the rights, protections and benefits provided under the

FLSA and the AMWA.

      12.    Defendant Velox Express, Inc., is a foreign corporation licensed to

do business in Kentucky.

      13.    Defendant is headquartered in Greenwood, Indiana.

      14.    Defendant is in the business of providing courier/delivery services,

and employs couriers/delivery drivers to accomplish this goal.

      15.    Defendant employs individuals who handle, sell, or otherwise work

on goods or materials that have been moved in or produced for commerce,




                                       Page 3 of 15
                        Vanessa York, et al. v. Velox Express, Inc.
                        U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                          Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 4 of 15 PageID #: 4




including, but not limited to, medical supplies and bio-materials, for the benefit of

Defendant.

       16.     Defendant’s annual gross volume of sales for each of the three

years preceding the filing of the Original Complaint in this case is not less than

$500,000.00.

       17.     Defendant employs more than four employees.

                          III. FACTUAL ALLEGATIONS

       18.     Plaintiffs repeat and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       19.     Plaintiff York was employed by Defendant as a courier from

approximately September of 2016 until approximately August of 2017.

       20.     Plaintiff Emmerling was employed by Defendant as a courier from

approximately March of 2017 until approximately June of 2017.

       21.     Plaintiff Moss was employed by Defendant as a courier from

approximately March of 2017 until approximately August of 2017.

       22.     At all times relevant hereto, Defendant was Plaintiffs’ employer.

       23.     Defendant hired Plaintiffs to perform courier/delivery services, set

Plaintiffs’ rates of pay, and fully controlled Plaintiffs’ work schedules and the

manner in which Plaintiffs performed their job duties.

       24.     Plaintiffs performed courier/delivery services on Defendant’s behalf

that included driving throughout Arkansas.




                                        Page 4 of 15
                         Vanessa York, et al. v. Velox Express, Inc.
                         U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                           Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 5 of 15 PageID #: 5




       25.    Defendant required Plaintiffs and similarly situated employees to

drive their own vehicles in the performance of their job duties as courier/delivery

drivers.

       26.    At times, Plaintiffs’ job duties for Defendant required them to work

more than forty hours per week.

       27.    Defendant paid Plaintiffs a piece rate for their services, regardless

of the number of hours worked by Plaintiffs.

       28.    The piece rate pay structure generally involved a “per package”

rate of pay whereby Plaintiffs were paid a specified amount per item delivered,

“route pay” whereby Plaintiffs were paid a specified amount for delivering a

particular route as established by Defendant, or some other similar method of

payment that was not based on the amount of time worked.

       29.    The piece rate Defendant paid to Plaintiffs did not include any

amount intended to cover any of Plaintiffs’ expenses in operating their vehicles in

the performance of their job duties for Defendant.

       30.    Defendant did not pay Plaintiffs any amount in addition to the piece

rate to cover any of Plaintiffs’ expenses in operating their vehicles in the

performance of their job duties for Defendant.

       31.    Each Plaintiff drove an average of six hundred (600) miles per

week for Defendant, which took an average of between forty (40) and forty-five

(45) hours.

       32.    Given the nature of Plaintiffs’ work, including variations in the

amount and flow of traffic as well as the number of deliveries to be made in any

                                       Page 5 of 15
                        Vanessa York, et al. v. Velox Express, Inc.
                        U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                          Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 6 of 15 PageID #: 6




given day, Plaintiffs sometimes worked in excess of their average hours for

Defendant.

       33.    Each Plaintiff experienced at least one week during which he or she

worked in excess of forty-five (45) hours for Defendant.

       34.    In performing their job duties for Defendant, Plaintiffs incurred an

average of $330.00, or $0.55 per mile, in vehicle-related expenses for the benefit

of Defendant, including but not limited to gas/mileage, maintenance costs, and

depreciation to their vehicles.

       35.    Defendant typically paid each Plaintiff between $300.00 and

$800.00 per week, depending on the routes assigned. For example, Defendant

paid Vanessa York $566.50 for the week ending September 22, 2016; Defendant

paid Matthew Moss $350.00 for the week ending May 20, 2017; and Defendant

paid Dean Emmerling $270.00 for the week ending April 20, 2017.

       36.    After accounting for expenses related to the operation of Plaintiffs’

vehicles in the course of performing their job duties for Defendant, Plaintiffs’ pay

amounted to less than the minimum wages required by the FLSA and AMWA.

For example, when accounting for vehicle expenses, Vanessa York’s effective

pay for the week ending September 22, 2016, was $236.50 ($5.25 per hour for a

45-hour week); Matthew Moss’s effective pay for the week ending May 20, 2017

was $20.00 ($0.44 per hour for a 45-hour week); and Michael Emmerling’s

effective pay for the week ending April 20, 2017 was less than zero.

       37.    Defendant required Plaintiffs to use their own vehicles in the

performance of their job duties for Defendant knowing that Plaintiffs would incur

                                        Page 6 of 15
                         Vanessa York, et al. v. Velox Express, Inc.
                         U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                           Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 7 of 15 PageID #: 7




expenses in doing so, yet Defendant deliberately failed to compensate Plaintiffs

for those expenses.

       38.    Defendant also failed to pay Plaintiffs overtime wages at an amount

of one and one-half times Plaintiffs’ regular rates of pay for all hours worked over

forty per week.

       39.    As noted above, Plaintiffs averaged between forty (40) and forty-

five (45) hours of work for Defendant each week, and each Plaintiff experienced

weeks during which they worked more than forty (40) hours as a result of the

demands of the work required by Defendant.

       40.    Defendant did not pay Plaintiffs any premium amount for hours that

they worked over forty per week, but rather paid a piece rate that did not include

any amount intended to account for any time Plaintiffs worked in excess of forty

hours per week.

       41.    Defendant knew or should have known that the job duties of

Plaintiffs required Plaintiffs to work hours in excess of forty per week, yet

Defendant failed and refused to compensate Plaintiffs for their work as required

by the FLSA and AMWA.

       42.    The putative class members were subject to the same job

requirements and pay structure as Plaintiffs, including the requirement that they

use their own vehicles for work and the fixed daily rate pay structure.

       43.    The putative class members worked similar hours, drove similar

miles and incurred similar work-related expenses to Plaintiffs while working for

Defendant.

                                       Page 7 of 15
                        Vanessa York, et al. v. Velox Express, Inc.
                        U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                          Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 8 of 15 PageID #: 8




       44.    Like Plaintiffs, the putative class members experienced weeks

during which they received less than minimum wage when accounting for

expenses incurred.

       45.    Like Plaintiffs, the putative class members worked hours in excess

of forty per week but were not paid an overtime premium for their hours worked

in excess of forty.

       46.    Therefore, the putative class members have suffered the same

violations of the FLSA and AMWA as Plaintiffs at the hands of Defendant.

       47.    At all times relevant hereto, Defendant was aware of the minimum

wage and overtime requirements of the FLSA and AMWA.

               IV.    REPRESENTATIVE ACTION ALLEGATIONS

       48.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       49.    Plaintiffs bring their claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are or will be employed by Defendant as similarly

situated employees at any time within the applicable statute of limitations period,

who are entitled to payment of the following types of damages:

       A.     Minimum wages for the first forty (40) hours worked each week;

       B.     Overtime premiums for all hours worked for Defendant in excess of

forty (40) hours in any week;

       C.     Reimbursement for vehicle-related expenses sufficient to bring

compensation to minimum wages and overtime premiums;

                                       Page 8 of 15
                        Vanessa York, et al. v. Velox Express, Inc.
                        U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                          Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 9 of 15 PageID #: 9




       D.      Liquidated damages; and

       E.      Costs of this action, including attorney’s fees.

       50.     In conformity with the requirements of FLSA Section 16(b),

Plaintiffs will file written Consents to Join this lawsuit.

       51.     The relevant time period dates back three years from the date on

which Plaintiffs’ Original Complaint—Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a).

       52.     The proposed class of opt-in Plaintiffs in this case is defined as all

persons who meet the following requirements:

       A.      Were or are (hereinafter “were”) employed by Defendant as

couriers/delivery drivers, or equivalent positions; and

       B.      Were or are required by Defendant to use their own vehicles in the

course of performing their job duties for Defendant.

       53.     The proposed FLSA class members are similarly situated in that

they share these traits:

       A.      They performed the same or similar job duties;

       B.      They were required to provide their own vehicles for use in

performing their job duties for Defendant; and

       C.      They were subject to Defendant’s common compensation policy

that deprived them of minimum and overtime wages.

       54.     Plaintiffs are unable to state the exact number of class members

but believe that the class exceeds twenty (20) persons.




                                          Page 9 of 15
                           Vanessa York, et al. v. Velox Express, Inc.
                           U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                             Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 10 of 15 PageID #: 10




          55.   Defendant can readily identify the members of the Section 16(b)

 class, which encompasses all couriers/delivery drivers and other similar

 employees employed by Defendant within the United States who were required

 to provide their own vehicles for use in performing their job duties for Defendant.

          56.   The names and physical and mailing addresses of the FLSA

 collective action Plaintiffs are available from Defendant, and a Court-approved

 Notice should be provided to the FLSA collective action Plaintiffs via first class

 mail and email and/or text message to their last known physical and electronic

 mailing addresses and/or cell phone numbers as soon as possible, together with

 other documents and information descriptive of Plaintiff’s FLSA claim.

                         V.     FIRST CAUSE OF ACTION

                  (Individual Claims for Violations of the FLSA)

          57.   Plaintiffs repeat and re-allege all previous paragraphs of this

 Complaint as though fully incorporated in this section.

          58.   Plaintiffs assert this claim for damages and declaratory relief

 pursuant to the FLSA, 29 U.S.C. § 201, et seq.

          59.   At all relevant times, Defendant has been, and continues to be,

 Plaintiffs’ “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

          60.   At all relevant times, Defendant has been, and continues to be, an

 enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C.

 § 203.

          61.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

 commerce to pay all employees a minimum wage for all hours worked up to forty

                                       Page 10 of 15
                         Vanessa York, et al. v. Velox Express, Inc.
                         U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                           Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 11 of 15 PageID #: 11




 (40) in one week and to pay one and one-half times regular wages for all hours

 worked over forty (40) hours in a week, unless an employee meets certain

 exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

 Labor regulations.

            62.   Costs incurred by the employee for the benefit of the employer

 work to reduce the amount of wages paid to the employee.

            63.   Plaintiffs did not qualify for any exemption to the minimum and

 overtime wage requirements of the FLSA.

            64.   Despite Plaintiffs’ entitlement to minimum and overtime wages

 under the FLSA, Defendant failed to pay Plaintiffs minimum wage for all hours

 worked through forty (40) per week or overtime at a rate of one and one-half

 times their regular rates of pay for all hours worked over forty (40) in each one-

 week period, due in part to Defendant’s failure to reimburse Plaintiffs for their

 vehicle-related expenses and due to Defendant’s piece rate pay structure.

            65.   Defendant’s failure to pay Plaintiffs all minimum and overtime

 wages owed and to reimburse Plaintiffs’ work-related vehicle expenses was

 willful.

            66.   At all times relevant hereto, Defendant had knowledge of the

 minimum wage and overtime requirements of the FLSA and of Plaintiffs’

 entitlement thereto, yet Defendant failed to comply with the same.

            67.   By reason of the unlawful acts alleged herein, Defendant is liable to

 Plaintiffs for monetary damages, liquidated damages, and costs, including




                                          Page 11 of 15
                            Vanessa York, et al. v. Velox Express, Inc.
                            U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                              Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 12 of 15 PageID #: 12




 reasonable attorneys’ fees, for all violations that occurred within the three (3)

 years prior to the filing of this Complaint.

                        VI.     SECOND CAUSE OF ACTION

                  (Individual Claims for Violations of the AMWA)

        68.    Plaintiffs repeat and re-allege all previous paragraphs of this

 Complaint as though fully incorporated in this section.

        69.    Plaintiffs assert this claim for damages and declaratory relief

 pursuant to the AMWA, Arkansas Code Annotated §§ 11-4-201 et seq.

        70.    At all relevant times, Defendant has been, and continues to be,

 Plaintiffs’ “employer” within the meaning of the AMWA, Ark. Code Ann. § 11-4-

 203(4).

        71.    Arkansas Code Annotated §§ 11-4-210 and 211 require employers

 to pay all employees a minimum wage for all hours worked up to forty in one

 week and to pay one and one-half times regular wages for all hours worked over

 forty hours in a week, unless an employee meets the exemption requirements of

 29 U.S.C. § 213 and accompanying Department of Labor regulations.

        72.    Plaintiffs were non-exempt from the minimum wage and overtime

 requirements of the AMWA.

        73.    Despite the entitlement of Plaintiffs to minimum wage and overtime

 payments under the AMWA, Defendant failed to pay Plaintiffs an overtime rate of

 one and one-half times their regular rates of pay for all hours worked over forty

 (40) in each one-week period, due at least in part to Defendant’s failure to




                                        Page 12 of 15
                          Vanessa York, et al. v. Velox Express, Inc.
                          U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                            Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 13 of 15 PageID #: 13




 reimburse Plaintiffs for their vehicle-related expenses, as well as through

 Defendant’s piece rate pay structure.

        74.    By reason of the unlawful and willful acts alleged herein, Defendant

 is liable to Plaintiffs for monetary damages, liquidated damages, and costs,

 including reasonable attorneys’ fees, for all violations that occurred within the

 three (3) years prior to the filing of this Complaint pursuant to Arkansas Code

 Annotated § 11-4-218.

                         VII.    THIRD CAUSE OF ACTION

              (Collective Action Claim for Violations of the FLSA)

        75.    Plaintiffs repeat and re-allege all previous paragraphs of this

 Complaint as though fully incorporated in this section.

        76.    Plaintiffs, individually and on behalf of all others similarly situated,

 assert this claim for damages and declaratory relief pursuant to the FLSA, 29

 U.S.C. § 201, et seq.

        77.    At all relevant times, Defendant has been, and continues to be, an

 “employer” of Plaintiffs and all those similarly situated within the meaning of the

 FLSA, 29 U.S.C. § 203.

        78.    Class members suffered the same FLSA minimum wage and

 overtime violations as Plaintiffs suffered individually, as alleged herein above.

        79.    By reason of the unlawful and willful acts alleged herein, Defendant

 is liable to Plaintiffs and all those similarly situated for monetary damages,

 liquidated damages, and costs, including reasonable attorneys’ fees, for all




                                        Page 13 of 15
                          Vanessa York, et al. v. Velox Express, Inc.
                          U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                            Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 14 of 15 PageID #: 14




 violations that occurred within the three (3) years prior to the filing of this

 Complaint.

                                    VIII.    TOLLING

        80.    Plaintiffs repeat and re-allege all previous paragraphs of this

 Complaint as though fully incorporated in this section.

        81.    Plaintiffs originally filed this case the United States District Court for

 the Eastern District of Arkansas, Western Division, Case No. 4:17-cv-562-KGB,

 but the case was subsequently transferred to the United States District Court for

 the Western District of Kentucky at Louisville, Case No. 3:18-cv-481-CRS, where

 the case was subsequently dismissed pursuant to a Rule 12(b)(6) motion for

 dismissal.

        82.    Plaintiffs request tolling of applicable limitations periods pursuant to

 Ark. Code Ann. § 16-56-126.

        83.    In addition, Plaintiffs and the class are entitled to a just and

 reasonable amount of equitable tolling.

                            IX.     PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiffs Vanessa York, Marshal

 Emmerling and Matthew Moss, on behalf of themselves and all others similarly

 situated and the members of the proposed Section 216 class, respectfully pray

 as follows:

        A.     That Defendant Velox Express, Inc., be summoned to appear and

 answer this Complaint;




                                        Page 14 of 15
                          Vanessa York, et al. v. Velox Express, Inc.
                          U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                            Original Complaint—Collective Action
Case 3:19-cv-00092-CRS Document 1 Filed 02/06/19 Page 15 of 15 PageID #: 15




       B.     For orders regarding certification of and notice to the proposed

 collective members;

       C.     For an order of this Honorable Court entering judgment in favor of

 Plaintiffs and the proposed class members against Defendant for their actual

 economic damages in an amount to be determined at trial;

       D.     For liquidated damages as provided for by the FLSA and AMWA;

       F.     For attorneys’ fees, costs, and pre-judgment interest;

       G.     For appropriate periods of tolling; and

       H.     For such other and further relief as this Court deems necessary,

 just and proper.

                                             Respectfully submitted,

                                             CRAIG HENRY PLC

                                             /s/ Michele Henry
                                             Michele Henry
                                             239 South Fifth Street
                                             Suite 1400
                                             Louisville, KY 40202
                                             (502) 614-5962
                                             (502) 614-5968 (facsimile)
                                             mhenry@craighenrylaw.com




                                      Page 15 of 15
                        Vanessa York, et al. v. Velox Express, Inc.
                        U.S.D.C. (W.D. Ky.) Case No. 3:18-cv-____
                          Original Complaint—Collective Action
